369 F.2d 699
151 U.S.P.Q. 519
TENSITRON, INC., Appellant,v.David BROMLEY, d/b/a Electromatic Equipment Company, Appellee.
No. 100, Docket 30338.
United States Court of Appeals Second Circuit.
Argued Oct. 26, 1966.Decided Nov. 3, 1966.

Appeal from the United States District Court for the Eastern District of New York; John F. Dooling, Jr., Judge.
Robert E. Burns, New York City (Burns, Lobato & Zelnick, New York City, of counsel), for appellant.
Lawrence F. Scinto, New York City (Ward, Haselton, McElhannon, Orme, Brooks & Fitzpatrick, New York City), for appellee.
Before LUMBARD, Chief Judge, and MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
We affirm Judge Dooling's finding that Tensitorn's tension meter was 'obvious' within the meaning of 35 U.S.C. 103 and therefore not patentable.  His well reasoned opinion is reported at 260 F. Supp. 457 (1966).  It is unnecessary, therefore, for us to pass upon his finding that Bromley's device infringed claims 2, 3, 5, and 6 of Tensitron's patent.